UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

AYODEJI KAYODE ANIMASHAUN,
                                                Plaintiff,                Case # 16-CV-172-FPG

v.                                                                        DECISION AND ORDER

TODD TRYON, et al.,
                                                Defendants.


        On February 26, 2016, pro se Plaintiff Ayodeji Kayode Animashaun brought this case

against Defendants Todd Tryon, Office Kowalski, Officer Lauck, and Lieutenant O’Neil for

alleged violations of his constitutional rights while he was detained in a federal detention facility

in Batavia, New York. ECF No. 1. The Court referred this case to United States Magistrate Judge

Michael J. Roemer for all pretrial matters excluding dispositive motions. ECF No. 21.

        On June 17, 2019, Judge Roemer issued a report and recommendation (“R&R”) in which

he recommends that the Court dismiss this case due to Plaintiff’s failure to prosecute. ECF No.

23. Judge Roemer indicated that Plaintiff had 14 days after he received the R&R to file objections

to it or request an extension of time to do so. Id. at 8-9. Despite this directive, Plaintiff has not

filed anything or otherwise communicated with the Court.

        Generally, a court reviews portions of an R&R to which a party makes specific objections

de novo. Fed. R. Civ. P. 72(b)(2); 28 U.S.C. § 636(b)(1)(C). When a party does not object to the

R&R, however, the court will review it for clear error. EEOC v. AZ Metro Distributors, LLC, 272

F. Supp. 3d 336, 339 (E.D.N.Y. 2017) (quoting Dafeng Hengwei Textile Co. v. Aceco Indus. &

Commercial Corp., 54 F. Supp. 3d 279, 283 (E.D.N.Y. 2014)). “When performing such a ‘clear

error’ review, the court need only satisfy itself that there is no clear error on the face of the record

in order to accept the recommendation.” Boice v. M+W U.S., Inc., 130 F. Supp. 3d 677, 686
(N.D.N.Y. 2015) (internal quotation marks omitted). After conducting the appropriate review, the

court may “accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       The Court reviewed Judge Roemer’s R&R and finds no clear error and therefore accepts

and adopts the R&R in its entirety. This action is dismissed for Plaintiff’s failure to prosecute and

the Clerk of Court will close this case.

       IT IS SO ORDERED.

Dated: July 17, 2019
       Rochester, New York                    ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court




                                                 2
